Exhibit 10.3
 
 
 




DEPOSIT ACCOUNT CONTROL AGREEMENT




          THIS DEPOSIT ACCOUNT CONTROL AGREEMENT (the “Agreement”) is made and
entered into as of October 22, 2015, by and among CHEVIOT SAVINGS BANK
(“Depository Bank”), HEALTHWAREHOUSE.COM, INC., a Delaware corporation,
HWAREH.COM, INC., a Delaware corporation and HOCKS.COM, INC., an Ohio
corporation, (collectively, “Borrower”), and MELROSE CAPITAL ADVISORS, LLC, an
Ohio limited liability company (“Lender”).




RECITALS
 
A.         Depository Bank has established one or more deposit accounts and/or
money market accounts in the name of Borrower described on Exhibit A
(collectively, the “Accounts”).
 
B.         Borrower and Lender have entered into (i) an Amended and Restated
Promissory Note most recently dated March 1, 2015 (the “Note”) and (ii) Security
Agreements whereby Borrower has granted Lender a security interest in the
Accounts.  Depository Bank is not a party to such agreements and, as to
Depository Bank, only terms set forth and/or defined in this Agreement apply.
 
C.         Lender, Borrower and Depository Bank are entering into this Agreement
to perfect the security interest of Lender in the Accounts.


 
AGREEMENTS
 
1.          Subordination of Security Interest; Fees.  Depository Bank hereby
subordinates to Lender all security interests, encumbrances, claims and rights
of setoff it may have, now or in the future, against the Accounts or any funds
in the Accounts other than (i) in connection with the payment of Depository
Bank’s customary fees and charges pursuant to its agreements with Borrower, as
currently in effect and as modified by Depository Bank from time to time, (ii)
for the reversal of provisional credits, and (iii)  for returned or dishonored
items.
 
2.          Control of Accounts.  Depository Bank will comply with all
instructions it receives from Lender directing disposition of funds in the
Accounts without further consent of Borrower. Until Depository Bank receives a
notice from Lender that it is exercising control over the Accounts (“Notice of
Control”),  Borrower also may withdraw funds and otherwise deal with the
Accounts as the owner, and Depository Bank may honor all of Borrower’s
instructions with respect to the Accounts without further consent of
Lender.  Lender will only issue a Notice of Control after the occurrence of an
Event of Default (as defined in the Note).  After Depository Bank receives a
Notice of Control from Lender, neither Borrower nor any other person or entity
through or under Borrower shall have any control over the use of, or any right
to withdraw any amount from, the Accounts, and Depository Bank will thereafter
comply only with instructions originated by Lender directing disposition of
funds in the Accounts without any consent of Borrower.  Depository Bank has not
and will not agree with any third party to comply with instructions or other
directions concerning the Accounts or the disposition of funds in the Accounts
originated by such third party without the prior written consent of Lender and
Borrower.  In the event of a conflict between this Agreement and any other
agreement between Depository Bank and Borrower, the terms of this Agreement will
prevail.  There is no minimum required balance for the Accounts.
 
3.          Limitation of Liability of Depository Bank.  Except as provided in
paragraph 5, Depository Bank shall have no responsibility or liability to Lender
for complying with instructions concerning the Accounts from Borrower or
Borrower’s authorized representatives which are received by Depository Bank
before Depository Bank receives a Notice of Control.  Depository Bank shall have
no responsibility or liability to Borrower for complying with a Notice of
Control or complying with instructions concerning the Accounts originated by
Lender, and shall have no responsibility to investigate the appropriateness of
any such instruction or Notice of Control
 
4.          Statements.  Depository Bank shall provide Lender with duplicate
copies of the regular monthly bank statements provided to Borrower with respect
to the Accounts.  Any applicable fees therefor shall be charged to the Accounts.
 
 
 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 


 
 

 
5.           Exculpation of Depository Bank; Indemnification.


(a)           Borrower and Lender agree that Depository Bank shall have no
liability to either of them for any loss or damage that either or both may claim
to have suffered or incurred, either directly or indirectly, by reason of this
Agreement or any transaction or service contemplated by the provisions hereof,
except to the extent caused by the gross negligence or willful misconduct of
Depository Bank.  In no event shall Depository Bank be liable for losses or
delays resulting from computer malfunction, interruption of communication
facilities, labor difficulties or other causes beyond Depository Bank’s
reasonable control.


(b)           Borrower shall indemnify and hold Depository Bank harmless from
any and all losses, claims, damages, liabilities, expenses and fees, including
reasonable attorneys’ fees, resulting from the execution of or performance under
this Agreement and the delivery by Depository Bank of all or any part of the
funds in the Accounts to Lender pursuant to this Agreement, unless such losses,
claims, damages, liabilities, expenses or fees are caused by Depository Bank’s
gross negligence or willful misconduct.  This indemnification shall survive the
termination of this Agreement.
 
6.           Notices.  All notices, requests or communications (including,
without limitation, a Notice of Control) given to Borrower, Lender or Depository
Bank shall be given in writing (including by facsimile) at the address specified
below:


If to Borrower:
c/oHEALTHWAREHOUSE.COM, INC.
     
7107 Industrial Road,
 
Florence, Kentucky  41042
 
Attention: Lalit Dhadphale
 
Fax: 888-870-2808        
If to Lender:
MELROSE CAPITAL ADVISORS, LLC
 
c/o Statman, Harris & Eyrich, LLC
 
441 Vine Street, 37th Floor,
 
Cincinnati, Ohio  45202
 
Attention: Fern Goldman
 
Fax: 513-621-4896
   
If to Depository Bank:
CHEVIOT SAVINGS BANK
 
3723 Glenmore Avenue
 
Cheviot, Ohio 45211-4744
 
Attention: Jeff Lenzer
 
Fax:  513-389-4634



Any party may change its address and /or telephone and fax numbers for notices
hereunder by giving notice to each other party hereunder given in accordance
with this paragraph.  Each notice, request or other communication given under
this paragraph shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number, if any, specified in this paragraph and
confirmation of receipt by the sending party is obtained, (ii) if given by
overnight courier, the next business day after such communication is deposited
with the overnight courier for delivery, addressed as aforesaid, and
confirmation of delivery is received, or (iii) if given by certified mail,
return receipt requested, when delivered at the address specified in this
paragraph.


           7.           Miscellaneous.


                      (a)           Depository Bank may rely, and Depository
Bank shall be protected in acting, or refraining from acting, upon any notice
(including but not limited to electronic facsimiles of such notice) believed by
Depository Bank to be genuine and to have been given by the proper party or
parties.


(b)           This Agreement may be amended only by a written instrument
executed by Lender, Depository Bank and Borrower.  This Agreement may be
terminated by Borrower only upon delivery to Depository Bank of a written
notification thereof jointly executed by Borrower and Lender. This Agreement may
be terminated by Depository Bank or Lender at any time, with or without cause,
upon ten (10) days prior written notice to the other parties.  This Agreement
will terminate when the Note is repaid in full, and Lender will notify
Depository Bank and Borrower of such termination.
 
 


 
- 2 -

--------------------------------------------------------------------------------

 




 

 
 
(c)           This Agreement is the entire agreement among all of the parties
hereto and supersedes all other prior agreements and understandings, both
written and oral, with respect to the subject matter hereof.
 
(d)           This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, administrators,
successors and assigns.
 
(e)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.
 
(f)           This Agreement shall be governed by the laws of the State of
Ohio  (without giving effect to its conflicts of law rules).
 
(g)           EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.










 
 
 
 
 
 
[Signature Pages Follow]
 
 
 
 


 
- 3 -

--------------------------------------------------------------------------------

 


 
 

 


           IN WITNESS WHEREOF, each of the parties has executed and delivered
this Agreement as of the day and year first above set forth.
 
DEPOSITORY BANK:
 
CHEVIOT SAVINGS BANK
 
 
 
 
By: /s/       Jeffrey J.
Lenzer                                                          


Name:        Jeffrey J. Lenzer


Title:          VP of Operations




 
 
 
 
 
 
 




 
- 4 -

--------------------------------------------------------------------------------

 


 
 
 
 
BORROWER:
 
HEALTHWAREHOUSE.COM, INC.
 
 
 
By: /s/            Lalit Dhadphale                                              
Print Name:   Lalit Dhadphale
Title:               President & CEO
 
HWAREH.COM, INC.
 
 
 
By: /s/             Lalit Dhadphale                                            
Print Name:    Lalit Dhadphale
Title:               President & CEO
 
HOCKS.COM, INC.
 
 
 
By: /s/            Lalit Dhadphale                                              
Print Name:   Lalit Dhadphale
Title:              President & CEO
 
LENDER:
 
MELROSE CAPITAL ADVISORS, LLC
 
 
 
By: /s/     Timothy E. Reilly                                                   
Name:     Timothy E. Reilly
Title:        Managing Member
 
 

 
 
 


 
- 5 -

--------------------------------------------------------------------------------

 


 
 
 
 
EXHIBIT A





 
Deposit Accounts:




Name of Financial Institution:  CHEVIOT SAVINGS BANK
 
 
Account Title(s)/Account No(s).:     Hwareh.com Inc    #831011812
 
 
























 
A - 1

--------------------------------------------------------------------------------

 

